BLUE, Judge.
Samuel Ramirez appeals the revocation of community control and subsequent prison sentence. Because the State offered sufficient proof of the violations, we conclude that the trial court did not abuse its discretion in revoking community control. Accordingly, we affirm.
In 1994, Ramirez pleaded guilty to committing a lewd and lascivious act on a child in violation of section 800.04, Florida Statutes (1993). He was placed on community control *654for one year to be followed by probation for four years. In 1995, an affidavit was filed alleging that Ramirez committed numerous violations of his community control. After a hearing, the trial court found that Ramirez violated condition (12) six times by being-absent from his residence without permission. The trial court also found that he violated community control by failing to successfully complete sex offender treatment.
Based on these violations, the trial court sentenced Ramirez to four and a half years in prison. Because the evidence was sufficient to prove willful and substantial violations, we affirm. We remand, however, for entry of an order specifying the conditions which have been violated. See Dietz v. State, 534 So.2d 808 (Fla. 2d DCA 1988). Ramirez does not need to be present.
RYDER, A.C.J., and PATTERSON, J., concur.